Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 “RIL
AO 91 (Rev. H1/L1) Criminal Complaint : ue f= D

UNITED STATES DISTRICT COURT . OCT 28 2019
RK,

 

 

 

Cc
for the U.S. DIST
: | EASTERN DISTRICT OF GA HAT
Eastern District of California NIA
UTY CLERK
United States of America ) .
Vv. ) « ue - ” EFB
) Case No. 2:19 -MJ 184. a~-
Jorge Lamas )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ July 1, 2019 - October 25,2019 __ in the county of El Dorado in the
Eastern District of California , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. §§ 846(a)(1), 841(a)(1} Conspiracy to Manufacture at least 50 Marijuana Plants

24 U.S.C. § 841(a)(1) Manufacture at least 50 Marijuana Plants

18 U.S.C. § 924(c) Possession of a Firearm in Furtherance of a Drug Trafficking Offense

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT OF DEA TASK FORCE OFFICER DAVE STEVENSON

@M Continued on the attached sheet.

Complainant's signature

Dave Stevenson, DEA Task Force Officer

 

Printed name and title

Sworn to before me and signed in my presence.

    

Judge’s signature

City and state: Sacramento, California United States Magistrate Judge Edmund F. Brennan
Printed name and title

 

 
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 2 of 9

AFFIDAVIT OF DEA TASK FORCE OFFICER
DAVE STEVENSON

 

I, Dave Stevenson, being duly sworn, hereby depose and state:

Purpose

1. This Affidavit is made in support of a criminal complaint and arrest warrant
for Jorge Lamas for:

COUNT ONE: Conspiracy to Manufacture at least 50 Marijuana
Plants, in violation of 21 U.S.C. §§ 846 and
841(a)(1)

COUNT TWO: Manufacture at least 50 Marijuana Plants, in
violation of 21 U.S.C. § 841(a)(1)

COUNT THREE: Possession of a Firearm in Furtherance of a Drug
Trafficking Offense, in violation of 18 U.S.C.
§ 924(c)

Agent Background

2. Tama Task Force Officer with the Drug Enforcement Administration. I have
been a DEA TFO since 2017. I have 23 years of experience as a Sheriffs
deputy with the El Dorado County Sheriffs Office and 6 years of experience
as an investigator for the El] Dorado County District Attorney’s Office.

3. Iam an “investigative or law enforcement officer” of the United States within
the meaning of 18 U.S.C. § 2510(7), in that I am an officer of the United
States empowered by law to conduct criminal investigations and make
arrests for offenses enumerated in 18 U.S.C. § 2516.

4. Because this affidavit is submitted for the limited purpose of establishing
probable cause for the requested arrest warrant, I have not included each and
every fact known to me about this case. Rather, I have set forth only the facts
that I believe are necessary to support probable cause.
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 3 of 9

5. This affidavit is based upon my own personal knowledge but also the
knowledge of other law enforcement officers involved in this investigation.
Where I describe statements made by other people (including other special
agents and law enforcement officers), the statements are described in sum,
substance, and relevant part. Similarly, where I describe information
contained in reports and other documents or records in this affidavit, this
information is also described in sum, substance, and relevant part.

Statement of Probable Cause
Private land owner leases land for marijuana cultivation operation.

6. On July 1, 2019, Christopher Ross entered into a marijuana cultivation
agreement with an individual he knew as “Jaime.” As part of the agreement,
Ross allowed “Jaime” and his associates to grow marijuana on Ross’s property
at 4740 Sand Ridge Road in Placerville, California. In exchange, Jaime
promised to pay Ross $13,000. As some point, “Jaime” gave $2,000 in cash
and a Jeep Cherokee valued at $8,000 to Ross. The balance of $3,000 was to
be paid at the end of the marijuana cultivation season.

7. Beginning in September 2019, Juan Carlos Vasquez (aka “Paco”) began living
on the Sand Ridge Road property in a tent near the marijuana garden.
Vasquez was in charge of cultivating the marijuana and maintaining security
of the marijuana garden.

8. In early October, Ross saw Vasquez in the marijuana garden in possession of
a firearm and became aware that Vasquez fired two rounds from the firearm
while in the marijuana garden.

Ross becomes concerned that his co-conspirators will not pay him.

9. In mid-October, Ross, recognizing that the marijuana in the marijuana
garden was nearly ready to harvest, became concerned that “Jaime” and his
associates would not pay him the remaining $3,000 balance. Ross noticed
that some of the marijuana tops had already been removed.

10.On October 20, 2019, Ross observed that a Hispanic male (later identified as
Ramiro Morales) arrived on the property to assist with the cultivation and
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 4 of 9

harvesting of the marijuana. Like Vasquez, Morales began living on the
Sand Ridge Road property near the marijuana garden.

Ross called 911 and provided false information.

11.On October 23, 2019, at 12:25 a.m., Ross called 911 to report a “robbery.”
Ross told the 911 operator that, “I am a farmer... I grow marijuana.” Ross
claimed five people were up in “my grow site” taking his marijuana. Ross
said that the people were also going onto his neighbor’s property. While
talking with the 911 operator, Ross claimed that the people were actively in
his marijuana grow with flashlights.

12. At no point did Ross tell the 911 operator that he knew that two people were
living in the grow and that he had a business agreement with them. At no
point did Ross tell the 911 operator that the people living in the grow were
armed.

13. At 12:40 a.m., the 911 operator called Ross back to inform Ross that Sheriffs
deputies were on their way to his property. The 911 operator asked if the
robbers were still on his property and Ross said, “I’m sure they’re still there.”
Ross provided the operator directions to the marijuana grow. Ross also told
the 911 operator that he had seen a drone and that Ross believed that the
drone was being used by the robbers for “keeping an eye on me.”

14. At no point during this second call with 911 did Ross inform the 911 operator
that he knew that two people were living in the grow and that he had a
business agreement with them. And, at no point during this second call with
911 did Ross tell the 911 operator that the people living in the grow were
armed.

Law enforcement officers respond to the false 911 call.

15.In response to the 911 call, law enforcement officers from the E] Dorado
Sheriffs Office responded to Ross’s property. Sheriffs deputies located the
marijuana grow on Ross’s property and identified themselves. Upon Sheriffs
deputies identifying themselves as law enforcement officers, the Sheriffs
deputies came under gun fire. One of the Sheriff's deputies was shot and
killed. Another deputy was shot and wounded. Sheriffs deputies returned
fire.
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 5 of 9

16.Shortly after the firefight between Sheriff's deputies and Ross’s co-
conspirators, and approximately 45 minutes after his first call to 911, Ross
called back to 911. Ross told the 911 operator that it sounded like someone
had tried to get into his house and that he had heard “probably like 50 shots”
fired.

17.At no point during this third call with 911 did Ross inform the 911 operator
that he knew that two people were living in the grow and that he had a
business agreement with them. And, at no point during this third call with
911 did Ross tell the 911 operator that the people living in the grow were
armed.

Morales and Vasquez arrested after fleeing from the marijuana garden.

18.Morales was taken into custody while fleeing away from the marijuana
garden. Morales was interviewed and admitted to arriving on the property
on October 20, 2019, to help cultivate and harvest the marijuana. Morales
told law enforcement that he had seen lights in the early morning of October
23, 2019 and told Vasquez that people were coming. Morales gave Vasquez a
firearm that Vasquez then fired at the Sheriffs deputies. During the gun
fight, Vasquez suffered a gunshot wound. Morales assisted Vasquez to flee
from the marijuana garden. Morales admitted to hiding the gun during their
flight. Morales was identified by his Mexican consular ID.

19. Vasquez was taken into custody while fleeing away from the marijuana
garden. Vasquez was interviewed and admitted that he was hired in
September to cultivate marijuana and protect the marijuana garden.
Vasquez admitted that he saw lights approaching the marijuana grow in the
early morning of October 23, 2019, and fired at least 15 rounds during the
gun fight. Vasquez said that the believed the lights belonged to people
coming to rob him. Vasquez did not have any form of identification.

Another 911 call by a member of marijuana conspiracy.

20. Approximately five hours after the firefight at the Sand Ridge Road
marijuana garden, the El] Dorado County Sheriffs Office 911 dispatch
received a 911 call from an individual who identified himself as “Jorge.”
Jorge told the 911 operator that he only spoke Spanish. A short time later, at
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 6 of 9

6:49 a.m., the 911 operator called Jorge back and spoke to Jorge with the
assistance of a Spanish-English translator.

21. Jorge told the operator that he believed that when he called 911, law
enforcement officers would come. Jorge did not know the address of where he
was located. Jorge said that he was at a marijuana ranch and thieves
starting shooting. Jorge said that he ran away when this happened. Jorge
said that he and another, unidentified person were paid to take care of the
marijuana ranch. As the 911 operator was asking Jorge for more
information, he hung up. Because Jorge could not identify the location of the
marijuana ranch, the 911 operator was not sure if Jorge was referring to the
earlier shooting at the Sand Ridge Road property or some other marijuana
cultivation site.

22.Two days later, on October 25, 2019, the United States Marshals Service
located and arrested Jorge in Yuba City, California. At the time of his arrest,
Jorge had a cellular telephone on his person. This cellular telephone was the
same phone that had been used to call 911 on October 23. “Jorge” was
further identified as Jorge Lamas by his California driver’s license.

Jorge Lamas identified as fourth member of the conspiracy.

23.After his arrest, Lamas was interviewed by law enforcement officers. Lamas
admitted to participating in a marijuana cultivation conspiracy that was run
out of Mexico. Lamas was paid $150 a day to supervise related marijuana
cultivation operations divided into smaller marijuana gardens on rural
private land. Lamas was paid by a person in Mexico.

24,Lamas admitted that he supervised Vasquez and Morales as part of the
marijuana growing operation at 4740 Sand Ridge Road.

25.Lamas also identified a marijuana garden that he supervised located at 6646
Citabria Lane, Georgetown, California.

Law enforcement officers search the Sand Ridge Road property and
Citabria Lane property.

26. After the firefight in the early morning of October 23, law enforcement
officers searched the Sand Ridge Road marijuana garden. Law enforcement
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 7 of 9

officers identified approximately 100 large, flowering marijuana plants in the
Sand Ridge Road marijuana garden. The Sand Ridge Road marijuana
cultivation operation was not in compliance with state and local rules and
regulations related to marijuana cultivation. Marijuana is'a Schedule I
controlled substance.

27.Also at the Sand Ridge Road property, law enforcement officers found a
loaded, black Smith & Wesson Model 59 9mm pistol hidden in dense brush.
The magazine contained four rounds of ammunition.

28.On October 26, 2019, law enforcement officers searched the marijuana
garden on Citabria Lane in Georgetown. Law enforcement officers found 99
marijuana stalks that had been recently harvested and two live marijuana
plants. The Citabria Lane marijuana cultivation operation was not in
compliance with state and local rules and regulations related to marijuana

cultivation.

29.Also at the Citabria Lane property, law enforcement officers found the box for
the cellular telephone that Lamas used to call 911.

Ml
Ml
Mf
Mi
Mf
Mf
Mf
Mf
Mf

Ml
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 8 of 9

Conclusion

30. Based on the above information, I believe that Jorge Lamas has committed
the following violations of federal law:

COUNT ONE: Conspiracy to Manufacture at least 50 Marijuana
Plants, in violation of 21 U.S.C. §§ 846 and
‘ . 841(a)(1)

COUNT TWO: Manufacture at least 50 Marijuana Plants, in
violation of 21 U.S.C. § 841(a)(1)

COUNT THREE: Possession of a Firearm in Furtherance of a Drug
Trafficking Offense, in violation of 18 U.S.C.
§ 924(c)

31.I hereby request that a criminal complaint and arrest warrant be issued for
Jorge Lamas based on the aforementioned facts.

I swear, under the penalty of perjury, that the foregoing information is true and
correct to the best of my knowledge, information, and belief.

Dave Stevenson
Task Force Officer, DEA

Sworn and Subscribed to me
on October 27, 2019,

 

 
Case 2:19-cr-00192-MCE Document1 Filed 10/28/19 Page 9 of 9

COUNT ONE:

COUNT TWO:

COUNT THREE:

PENALTY SLIP

United States v. Jorge Lamas

21 U.S.C. §§ 846 and 841(a)(1) — Conspiracy to Manufacture at
least 50 Marijuana Plants

Imprisonment of up to 20 years; and
Fine of up to $1,000,000
Term of Supervised Release of at least 3 years and up to life

21 U.S.C. § 841(a)(1) — Manufacture at least 50 Marijuana
Plants

Imprisonment of up to 20 years; and
Fine of up to $1,000,000
Term of Supervised Release of at least 3 years and up to life

18 U.S.C. § 924(c) — Possession of a Firearm in Furtherance of a
Drug Trafficking Offense

Mandatory Minimum of 5 years in prison and a maximum of up
to life in prison; or

Fine of up to $250,000; or both fine and imprisonment
Supervised release of up to 5 years

COURT ASSESSMENT: $100 (mandatory on each count)
